Citation Nr: 0423318	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  02-00 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, rated as 30 percent disabling from July 24, 2000 to 
November 26, 2002, and 40 percent disabling from November 27, 
2002.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from May 1972 to May 1976.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board), on appeal of a 
January 2001 rating decision of the VA Regional Office (RO) 
located in Albuquerque, New Mexico.  The RO granted 
entitlement to an increased evaluation of 30 percent for 
bilateral hearing loss, effective from July 24, 2000, date of 
claim.  

In March 2002 the Board undertook internal development of the 
claim pursuant to governing criteria effective at the time.

In October 2003 the Board remanded the case to the RO for 
further development and adjudicative action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), located in Washington, D.C.  VA will notify you 
if further action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In October 2001 the RO issued a VCAA notice letter to the 
veteran in connection with his current appeal which is only 
marginally compliant with Quartuccio, supra.

The VA audiologic examination of November 2002 is the most 
recent audiology report on file, and when the veteran's 
hearing loss was evaluated at that time, the examiner failed 
to consider 38 C.F.R. § 4.86(a) and (b) regarding exceptional 
patterns of hearing impairment.  This failure is a very 
significant one, given the audiologic results noted at that 
time.  

The Board notes that a September 25, 2002 statement of the 
veteran, received at the Board in October 2002, makes 
reference to a VA audiologic examination scheduled for 
December 2002-the report of which, if any, is not presently 
of record.  Accordingly, the claim on appeal is remanded so 
that a copy of any and all reports of VA audiologic 
examinations, including the one apparently scheduled for 
December 2002, may be associated with the veteran's claims 
file for consideration in conjunction with the appeal.  
Additionally, if a December 2002 VA audiologic examination 
report is located, or any other more recent report located, 
the Board requests that a determination be made as to whether 
such report(s) are adequate for VA rating purposes, included 
a statement by the examining audiologist which gives all 
appropriate consideration to 38 C.F.R. § 4.86 (2003).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
117 Stat. 2651, ___ (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5103), and any 
other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his bilateral hearing 
loss since 2002.  He should be requested 
to complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should contact the RO and 
request a copy of any December 2002 VA 
audiologic examination report, as well as 
any more recent VA audiologic examination 
reports.  Reference should be made to the 
veteran's September 25, 2002 statement 
indicating that he was scheduled such an 
examination.  

6.  The VBA AMC should arrange for a VA 
audiology examination of the veteran 
which is adequate for rating purposes, to 
include a statement by the examining 
audiologist which gives all appropriate 
consideration to 38 C.F.R. § 4.86 (2003) 
and assigns the numeric scores for right 
and left hearing losses, under this 
provision.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) to ensure that it is responsive 
to and in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to an increased evaluation 
for bilateral hearing loss.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims for service connection and an 
increased evaluation, and may result in their denial.  
38 C.F.R. § 3.655 (2003).


	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

